ORDER

PER CURIAM.
L.S. (“Mother”) and T.S. (“Father”) appeal the judgments terminating their parental rights to their three minor children. The cases were consolidated for purposes of appeal on this Court’s own motion. We have reviewed the briefs of the parties, the legal file and the transcript. We find that the judgments are supported by substantial clear, cogent and convincing evidence, are not against the weight of the evidence and do not erroneously declare or misapply the law. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the judgments pursuant to Rule 84.16(b).